



Exhibit 10.4


SECOND AMENDED AND RESTATED
SECURITY AGREEMENT


THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT dated as of July 25, 2016
(this “Security Agreement”) is being entered into among Asbury Automotive Group,
Inc., a Delaware corporation (the “Company”), EACH OF THE UNDERSIGNED
SUBSIDIARIES OF THE COMPANY AND EACH OTHER PERSON WHO SHALL BECOME A PARTY
HERETO BY EXECUTION OF A JOINDER AGREEMENT (each a “Grantor” and, together with
the Company, collectively, the “Grantors”), and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for each of
the Secured Parties (as defined in the Credit Agreement referenced) below.


RECITALS:


A.    Pursuant to an Amended and Restated Credit Agreement dated as of August 8,
2013 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”), among the Company,
the Subsidiaries of the Company party thereto from time to time as New Vehicle
Borrowers (the “Existing New Vehicle Borrowers”) or Used Vehicle Borrowers (the
“Existing Used Vehicle Borrowers” and, collectively with the Company and the
Existing New Vehicle Borrowers, the “Existing Borrowers”), the Administrative
Agent, Bank of America, N.A., as Revolving Swing Line Lender, New Vehicle
Floorplan Swing Line Lender, Used Vehicle Floorplan Swing Line Lender and as an
L/C Issuer, and the lenders party thereto from time to time (collectively, the
“Existing Lenders”), the Existing Lenders agreed to provide (i) to the Company,
a revolving credit facility with a letter of credit sublimit and swing line
facility, (ii) to the Existing New Vehicle Borrowers, a revolving new vehicle
floorplan facility, including a new vehicle swing line subfacility and (iii) to
the Existing Used Vehicle Borrowers, a revolving used vehicle floorplan
facility, including a used vehicle swing line subfacility.


B.    In connection with the Existing Credit Agreement, certain of the Grantors
(collectively, the “Existing Grantors”) entered into that certain Amended and
Restated Security Agreement dated as of August 8, 2013 (as amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Security
Agreement”) pursuant to which the Existing Grantors granted to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest (the “Existing Security Interest”) in all right, title or interest in
or to any and all of certain assets and properties of the Grantors as more
particularly set forth therein.


C.    The Existing Borrowers have requested that the Existing Credit Agreement
be amended and restated, on the terms set forth in that certain Second Amended
and Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Subsidiaries of the Company party thereto from time to
time as New Vehicle Borrowers or Used Vehicle Borrowers (collectively with the
Company, the “Borrowers”), the Administrative Agent, Bank of America, N.A., as
Revolving Swing Line Lender, New Vehicle Floorplan Swing Line Lender, Used
Vehicle Floorplan Swing Line Lender and as an L/C Issuer, and the lenders party
thereto from time to time (the “Lenders”).


D.    Certain additional extensions of credit may be made from time to time for
the benefit of the Grantors or the other Loan Parties pursuant to certain
Secured Cash Management Agreements and Secured Hedge Agreements (each as defined
in the Credit Agreement).


E.    Each Grantor will materially benefit from the Loans to be made, and the
Letters of Credit to be issued, under the Credit Agreement, and such other
extensions of credit, and (i) the Company, in addition to being a Borrower, is
party to the Company Guaranty pursuant to which the Company guarantees the
Obligations of the other Loan Parties, (ii) certain of the Grantors (other than
the Company) are Vehicle Borrowers, and (iii) each Grantor (other than the
Company) is a party (as signatory or by joinder) to the Subsidiary Guaranty
pursuant to which such Grantor guarantees the Obligations of the other Loan
Parties.


F.    It is a condition precedent to the Secured Parties’ obligations to amend
and restate the Existing Credit Agreement and make and maintain such extensions
of credit that the Grantors shall have executed and delivered this Security
Agreement to the Administrative Agent.


In order to induce the Secured Parties to make and maintain extensions of credit
from time to time under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the Existing Security Agreement is
hereby amended and restated, and the parties hereto agree as follows:


1.    Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Security Agreement that are not otherwise expressly defined herein





--------------------------------------------------------------------------------





or in the Credit Agreement, and for which meanings are provided in the Uniform
Commercial Code of the State of New York (the “UCC”), shall have such meanings
unless the context requires otherwise. In addition, for purposes of this
Security Agreement, the following terms have the following definitions:


“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank have been made), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the L/C Issuers shall have been made).


“Fixtures” has the meaning assigned thereto in Section 9-102(a)(41) of the UCC.


“Secured Obligations” means:


(a)     as to the Company, (i) all of its Obligations arising under the Credit
Agreement, excluding Obligations arising under or in respect of the New Vehicle
Floorplan Facility, (ii) its Guarantor’s Obligations (as defined in the Company
Guaranty Agreement), excluding such Guarantor’s Obligations to the extent (but
only to the extent) they constitute guarantees of Obligations arising under or
in respect of the New Vehicle Floorplan Facility, and (iii) the payment and
performance of its other obligations and liabilities (whether now existing or
hereafter arising) under any of the other Loan Documents (including this
Security Agreement) to which it is now or hereafter becomes a party and any
Secured Cash Management Agreements and Secured Hedge Agreements to which any
Loan Party is now or hereafter becomes a party, excluding such other obligations
and liabilities arising under or in respect of the New Vehicle Floorplan
Facility;
 
(b)     as to each Grantor which is a New Vehicle Borrower, (i) all of its
Obligations arising under the Credit Agreement, (ii) its Guarantor’s Obligations
(as defined in the Subsidiary Guaranty to which it is a party), and (iii) the
payment and performance of its other obligations and liabilities (whether now
existing or hereafter arising) under any of the other Loan Documents (including
this Security Agreement) to which it is now or hereafter becomes a party and any
Secured Cash Management Agreements and Secured Hedge Agreements to which any
Loan Party is now or hereafter becomes a party; and


(c)     as to each Grantor which is a Referenced Subsidiary, (i) all of its
Obligations arising under the Credit Agreement, excluding Obligations arising
under or in respect of the New Vehicle Floorplan Facility, (ii) its Guarantor’s
Obligations (as defined in the Subsidiary Guaranty to which it is a party),
excluding such Guarantor’s Obligations to the extent (but only to the extent)
they constitute guarantees of Obligations arising under or in respect of the New
Vehicle Floorplan Facility, and (iii) the payment and performance of its other
obligations and liabilities (whether now existing or hereafter arising) under
any of the other Loan Documents (including this Security Agreement) to which it
is now or hereafter becomes a party and any Secured Cash Management Agreements
and Secured Hedge Agreements to which any Loan Party is now or hereafter becomes
a party, excluding such other obligations and liabilities arising under or in
respect of the New Vehicle Floorplan Facility;


provided, that the Secured Obligations of a Grantor shall exclude any Excluded
Swap Obligations with respect to such Grantor.


“Qualifying Control Agreement” means any control or acknowledgment agreement in
form and substance reasonably acceptable to the Administrative Agent with
respect to Investment Property, Letter of Credit Rights or tangible personal
property Collateral in the possession, custody or control of any warehouseman or
other bailee.
 
“Referenced Subsidiary” means each Grantor other than (x) the Company and (y)
any Grantor which is a New Vehicle Borrower.


2.    Grant of Security Interest. As collateral security for the payment,
performance and satisfaction of such Grantor’s respective Secured Obligations,
each Grantor grants to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in (and collaterally assigns to the
Administrative Agent, for the benefit of the Secured Parties ) all of the
personal property (excluding Fixtures) of such Grantor or in which such Grantor
has or may have or acquire an interest or the power to transfer rights therein,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located, including the following:







--------------------------------------------------------------------------------





(a)    All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of or for services rendered or to be rendered by
such Grantor, and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering possession by proceedings including replevin and
reclamation (collectively referred to hereinafter as “Accounts”);


(b)    All new and used vehicle inventory (including all inventory consisting of
new or used automobiles or trucks) in which such Grantor now or at any time
hereafter may have an interest, whether or not the same is in transit or in the
constructive, actual or exclusive occupancy or possession of such Grantor or is
held by such Grantor or by others for such Grantor’s account (all of the
foregoing, collectively referred to hereinafter as “Vehicle Inventory”);


(c)    All other inventory, including all goods manufactured or acquired for
sale or lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account (together with the Vehicle Inventory, collectively referred to
hereinafter as “Inventory”);


(d)    All goods, including all machinery, equipment, motor vehicles, parts,
supplies, apparatus, appliances, tools, patterns, molds, dies, blueprints,
fittings, furniture, furnishings, trade fixtures and articles of tangible
personal property of every description, in each case, to the extent not
otherwise constituting Inventory, and all computer programs embedded in any of
the foregoing and all supporting information relating to such computer programs
(collectively referred to hereinafter as “Equipment”);


(e)    Any right of such Grantor in (i) contracts in transit relating to any
Vehicle Inventory (including any Vehicle Inventory that has been sold, leased or
otherwise disposed of by such Grantor), (ii) any written or oral agreement of
any finance company or other Person to provide financing for, or to pay all or
any portion of the purchase price of any Vehicle Inventory (including any
Vehicle Inventory that has been sold, leased or otherwise disposed of by such
Grantor) or (iii) any amount to be received under such contracts or agreements
(collectively referred to hereinafter as “Contracts In Transit”);


(f)     All other general intangibles, including all rights now or hereafter
accruing to such Grantor under contracts, leases, agreements or other
instruments, including all contracts or contract rights to perform or receive
services, to purchase or sell goods (including the Vehicle Inventory), or to
hold or use land or facilities, and to enforce all rights thereunder, all causes
of action, corporate or business records, inventions, patents and patent rights,
rights in mask works, designs, trade names and trademarks and all goodwill
associated therewith, trade secrets, trade processes, copyrights, licenses,
permits, franchises, customer lists, computer programs and software, all
internet domain names and registration rights thereto, all internet websites and
the content thereof, all payment intangibles, all claims under guaranties, tax
refund claims, all rights and claims against carriers and shippers, leases, all
claims under insurance policies, all interests in general and limited
partnerships, limited liability companies, and other Persons not constituting
Investment Property (as defined below), all rights to indemnification and all
other intangible personal property and intellectual property of every kind and
nature but excluding Pledged Interests (as defined in and subject to the Pledge
Agreement), Disposition Proceeds Collateral (as defined in and subject to the
Escrow and Security Agreement) and Excluded Property (together with the
Contracts-In-Transit, collectively referred to hereinafter as “General
Intangibles”);


(g)    All deposit accounts, including demand, time, savings, passbook, or other
similar accounts maintained with any bank by or for the benefit of such Grantor
(collectively referred to hereinafter as “Deposit Accounts”);


(h)    All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);


(i)    All investment property, including all securities, security entitlements,
securities accounts, commodity contracts and commodity accounts of or maintained
for the benefit of such Grantor, but excluding Pledged Interests (as defined in
and subject to the Pledge Agreement), Disposition Proceeds Collateral (as
defined in and subject to the Escrow and Security Agreement) and Excluded
Property (collectively referred to hereinafter as “Investment Property”);


(j)    All instruments, including all promissory notes (collectively referred to
hereinafter as “Instruments”);





--------------------------------------------------------------------------------







(k)    All documents, including manufacturer statements of origin, certificates
of origin, and certificates of title or ownership relating to any Vehicle
Inventory, warehouse receipts, bills of lading and other documents of title
(collectively referred to hereinafter as “Documents”);


(l)    All rights to payment or performance under letters of credit including
rights to proceeds of letters of credit (“Letter-of-Credit Rights”), and all
guaranties, endorsements, Liens, other Guarantee obligations or supporting
obligations of any Person securing or supporting the payment, performance, value
or liquidation of any of the foregoing (collectively, with Letter-of-Credit
Rights, referred to hereinafter as “Supporting Obligations”);


(m)    The commercial tort claims identified on Schedule 8(h) hereto, as such
Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);


(n)    All books and records relating to any of the foregoing (including
customer data, credit files, ledgers, computer programs, printouts, and other
computer materials and records (and all media on which such data, files,
programs, materials and records are or may be stored)); and


(o)    All proceeds, products and replacements of, accessions to, and
substitutions for, any of the foregoing, including without limitation proceeds
of insurance policies insuring any of the foregoing.


All of the property and interests in property described in subsections (a)
through (o) are herein collectively referred to as the “Collateral.”
Notwithstanding the foregoing, the grant of a security interest and collateral
assignment under this Section 2 shall not extend to, and the term “Collateral”
shall not include, any Excluded Property.


3.     Perfection. As of the date of execution of this Security Agreement or a
Joinder Agreement by each Grantor, as applicable (with respect to each Grantor,
its “Applicable Date”), such Grantor shall have furnished the Administrative
Agent with duly authorized financing statements in form, number and substance
suitable for filing, sufficient under applicable law, and satisfactory to the
Administrative Agent in order that upon the filing of the same the
Administrative Agent, for the benefit of the Secured Parties, shall have a duly
perfected security interest in all Collateral in which a security interest can
be perfected by the filing of financing statements with the effect that the
Liens conferred in favor of the Administrative Agent shall be and remain duly
perfected and of first priority subject only, to the extent applicable, to Liens
allowed to exist under Section 7.02 of the Credit Agreement (“Permitted Liens”).
All financing statements (including all amendments thereto and continuations
thereof), control agreements, certificates, acknowledgments, stock powers and
other documents, electronic identification, restrictive legends, and instruments
furnished in connection with the creation, enforcement, protection, perfection
or priority of the Administrative Agent’s security interest in Collateral,
including such items as are described above in this Section 3, are sometimes
referred to herein as “Perfection Documents”. The delivery of possession of
items of or evidencing Collateral, causing other Persons to execute and deliver
Perfection Documents as appropriate, the filing or recordation of Perfection
Documents, the establishment of control over items of Collateral, and the taking
of such other actions as may be necessary or advisable in the determination of
the Administrative Agent to create, enforce, protect, perfect, or establish or
maintain the priority of, the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral is sometimes referred to
herein as “Perfection Action”.


4.    Maintenance of Security Interest; Further Assurances.


(a)    Each Grantor hereby irrevocably authorizes the Administrative Agent to
file (with, or to the extent permitted by applicable law, without the signature
of the Grantor appearing thereon) financing statements (including amendments
thereto and initial financing statements in lieu of continuation statements)
showing such Grantor as “debtor” at such time or times and in all filing offices
as the Administrative Agent may from time to time determine to be necessary or
advisable to perfect or protect the rights of the Administrative Agent and the
Secured Parties hereunder, or otherwise to give effect to the transactions
herein contemplated, any of which financing statements, at the Administrative
Agent’s election, may describe the Collateral as or including all assets or
personal property (other than Fixtures) of the Grantor.


(b)    With respect to any and all Collateral, each Grantor agrees to do and
cause to be done all things necessary to perfect, maintain the priority of and
keep in full force the security interest granted in favor of the Administrative
Agent for the benefit of the Secured Parties, including, but not limited to, the
prompt payment upon demand therefor by the Administrative Agent of all fees and
expenses (including documentary stamp, excise or intangibles taxes) incurred in
connection with the preparation, delivery, or filing of any Perfection Document
or the taking of any Perfection Action to perfect, protect or enforce a security
interest in Collateral in favor of the Administrative Agent for the benefit of
the Secured Parties, subject only to Permitted Liens. All amounts not so paid
when due shall constitute additional Secured Obligations.





--------------------------------------------------------------------------------







(c)    Each Grantor agrees that, in the event any proceeds (other than goods) of
Collateral shall be or become commingled with other property not constituting
Collateral, then such proceeds may, to the extent permitted by law, be
identified by application of the lowest intermediate balance rule to such
commingled property.


5.    Preservation and Protection of Collateral.


(a)    The Administrative Agent shall be under no duty or liability with respect
to the collection, protection or preservation of the Collateral, or otherwise.
Each Grantor shall be responsible for the safekeeping of its Collateral, and in
no event shall the Administrative Agent have any responsibility for (i) any loss
or damage thereto or destruction thereof occurring or arising in any manner or
fashion from any cause, (ii) any diminution in the value thereof, or (iii) any
act or default of any carrier, warehouseman, bailee or forwarding agency thereof
or other Person in any way dealing with or handling such Collateral.


(b)    Upon the failure of any Grantor to pay or contest taxes, charges, or
assessments, or cause Liens to be terminated in accordance with the Credit
Agreement, the Administrative Agent at its option may (following 10 days written
notice to the applicable Grantor in the event no Event of Default is then
occurring, and in the event an Event of Default is then occurring, at any time)
pay or contest any of them or amounts relating thereto (the Administrative Agent
having the sole right to determine the legality or validity and the amount
necessary to discharge such taxes, charges, Liens or assessments) but shall not
have any obligation to make any such payment or contest. All sums so disbursed
by the Administrative Agent, including all fees and expenses of counsel, court
costs, expenses and other charges related thereto, shall be payable on demand by
the applicable Grantor to the Administrative Agent and shall be additional
Secured Obligations secured by the Collateral.


6.    Status of Grantors and Collateral Generally. Each Grantor represents and
warrants to, and covenants with, the Administrative Agent for the benefit of the
Secured Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:


(a)    It hereby makes each representation and warranty made in the Credit
Agreement by the Borrowers with respect to such Grantor. Each Grantor covenants
and agrees that until the Facility Termination Date, it will perform and
observe, and cause each of its Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Credit Agreement to be
performed by it or them or that the Borrowers have agreed, in the Credit
Agreement, to cause it or them to perform.


(b)    It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (e) of this Section 6, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) in order to perfect the Administrative Agent’s security
interest. Upon the failure of any Grantor to so defend, the Administrative Agent
may do so at its option but shall not have any obligation to do so. All sums so
disbursed by the Administrative Agent, including reasonable fees and expenses of
counsel, court costs, expenses and other charges related thereto, shall be
payable on demand by the applicable Grantor to the Administrative Agent and
shall be additional Secured Obligations secured by the Collateral.


(c)    Schedule 7(f) attached hereto contains true and complete information as
to each of the following: (i) the exact legal name of each Grantor as it appears
in its Organization Documents as of its Applicable Date, (ii) the jurisdiction
of formation and form of organization of each Grantor, and the identification
number of such Grantor in its jurisdiction of formation (if any), (iii) each
address of the chief executive office of each Grantor as of its Applicable Date,
(iv) all trade names or trade styles used by such Grantor as of its Applicable
Date, (v) the address of each location of such Grantor at which any tangible
personal property Collateral (including Account Records and Account Documents)
is located at its Applicable Date, (vi) with respect to each location described
in clause (v) that is not owned beneficially and of record by such Grantor, the
name and address of the owner thereof; and (vii) the name of each Person other
than such Grantor and the address of such Person at which any tangible personal
property Collateral of such Grantor is held under any warehouse, consignment,
bailment or other arrangement as of its Applicable Date. No Grantor shall change
its name, change its jurisdiction of formation (whether by reincorporation,
merger or otherwise), change the location of its chief executive office, or
utilize any additional location where tangible personal property Collateral
(including Account Records and Account Documents) may be located, except in each
case upon giving not less than thirty (30) days’ prior written notice to the
Administrative Agent and taking or causing to be taken at such Grantor’s expense
all such Perfection Action,





--------------------------------------------------------------------------------





including the delivery of such Perfection Documents, as may be reasonably
requested by the Administrative Agent to perfect or protect, or maintain the
perfection and priority of, the Lien of the Administrative Agent for the benefit
of the Secured Parties in Collateral contemplated hereunder.


(d)    No Grantor shall engage in any consignment transaction in respect of any
of the Collateral, whether as consignee or consignor; provided that, for the
avoidance of doubt, Motor Vehicle auctions shall not be considered consignment
transactions for the purpose of this Section 6(d).


(e)    No Grantor shall cause, suffer or permit any of the tangible personal
property Collateral (i) to be evidenced by any document of title (except for
shipping documents as necessary or customary to effect the receipt of such
Collateral or the delivery of such Collateral to such Grantor or to customers,
in each case in the ordinary course of business, and motor vehicle certificates
of title) or (ii) to be in the possession, custody or control of any
warehouseman or other bailee unless (x) (i) such location and Person are set
forth on Schedule 7(f) or (ii) the aggregate value of Collateral at such
location is less than $1,000,000 or (y) the Administrative Agent shall have
received a duly executed Qualifying Control Agreement from such warehouseman or
bailee, and the Grantor shall have caused at its expense to be prepared and
executed such additional Perfection Documents and to be taken such other
Perfection Action as the Administrative Agent may deem necessary or advisable to
carry out the transactions contemplated by this Security Agreement.


7.    Inspection. In addition to any inspection rights set forth in Section 6.10
of the Credit Agreement, if an Event of Default has occurred and is continuing,
the Administrative Agent (by any of its officers, employees and agents), on
behalf of the Secured Parties, shall have the right to discuss any Grantor’s
affairs and finances with any Person obligated on any of such Grantor’s Accounts
(“Account Debtors”) and to verify the amount, quality, value and condition of,
or any other matter relating to, the Collateral with such Account Debtors. Upon
or after the occurrence and during the continuation of an Event of Default, the
Administrative Agent may at any time and from time to time employ and maintain
on such Grantor’s premises a custodian selected by the Administrative Agent who
shall have full authority to do all acts necessary to protect the Administrative
Agent’s (for the benefit of the Secured Parties) interest. All expenses incurred
by the Administrative Agent, on behalf of the Secured Parties, by reason of the
employment of such custodian shall be paid by such Grantor on demand from time
to time and shall be added to the Secured Obligations secured by the Collateral.
    
8.    Specific Collateral.    


(a)    Accounts. With respect to its Accounts whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:


(i)    Each Grantor shall keep accurate and complete records of its Accounts
(“Account Records”) and from time to time, at the request of the Administrative
Agent, such Grantor shall provide the Administrative Agent with a schedule of
Accounts in form and substance acceptable to the Administrative Agent describing
all Accounts created or acquired by such Grantor (“Schedule of Accounts”);
provided, however, that such Grantor’s failure to execute and deliver any such
Schedule of Accounts shall not affect or limit the Administrative Agent’s
security interest or other rights in and to any Accounts for the benefit of the
Secured Parties. If requested by the Administrative Agent, each Grantor shall
furnish the Administrative Agent with copies of proof of delivery and other
documents relating to the Accounts so scheduled, including without limitation
repayment histories and present status reports (collectively, “Account
Documents”) and such other matter and information relating to the status of then
existing Accounts as the Administrative Agent shall reasonably request.


(ii)    The amounts of the face value of any Account shown or reflected on any
Schedule of Accounts, invoice statement, or certificate delivered to the
Administrative Agent, are actually owing to such Grantor and are not contingent
for any reason; and there are no setoffs, discounts, allowances, claims,
counterclaims or disputes of any kind or description in an amount greater than
$1,000,000 in the aggregate, or greater than $250,000 individually, existing or
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor thereunder for any deduction therefrom, except as may be
stated in the Schedule of Accounts and reflected in the calculation of the face
value of each respective invoice related thereto.


(iii)    In the event any amounts due and owing in excess of $1,000,000 in the
aggregate amount, are in dispute between any Account Debtor and a Grantor (which
shall include without limitation any dispute in which an offset claim or
counterclaim may result), such Grantor shall provide the Administrative Agent
with written notice thereof as soon as practicable, explaining in detail the
reason for the dispute, all claims related thereto and the amount in
controversy.





--------------------------------------------------------------------------------







(b)    Inventory. With respect to its Inventory whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that each Grantor shall (i) keep accurate and complete records
itemizing and describing (A) with respect to its Vehicle Inventory, each new and
used vehicle, including the year, make, model, cost, price, location, vehicle
identification number and date acquired, (B) with respect to all other
Inventory, the kind, type, location and quantity thereof, its cost and the
selling price of such Inventory held for sale, and the withdrawals therefrom and
additions thereto, and (ii) furnish to the Administrative Agent from time to
time, at the Administrative Agent’s request, a current schedule of Inventory
(including Vehicle Inventory) based upon its most recent physical inventory and
its inventory records. Each Grantor shall conduct a physical inventory no less
frequently than annually, and shall furnish to the Administrative Agent such
other documents and reports thereof as the Administrative Agent shall reasonably
request with respect to the Inventory.


(c)    Equipment.      With respect to its Equipment whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:


(i)    Such Grantor, as soon as practicable following a request therefor by the
Administrative Agent, shall deliver to the Administrative Agent any and all
evidence of ownership of any of the Equipment (including without limitation
certificates of title and applications for title).


(ii)    Such Grantor shall maintain accurate, itemized records describing the
kind, type, quality, quantity and value of its Equipment and shall furnish the
Administrative Agent upon request with a current schedule containing the
foregoing information, but, other than during the continuance of an Event of
Default, not more often than once per fiscal quarter.


(d)    Supporting Obligations.      With respect to its Supporting Obligations
whether now existing or hereafter created or acquired and wheresoever located,
each Grantor represents, warrants and covenants to the Administrative Agent for
the benefit of the Secured Parties that:


(i)    Such Grantor shall (i) maintain at all times, and furnish to the
Administrative Agent on or about the respective dates established in Sections
6.01(a) and 6.01(b) of the Credit Agreement for the delivery of financial
statements, and otherwise from time to time at the Administrative Agent’s
reasonable request, a current list identifying in reasonable detail each
Supporting Obligation relating to any Collateral from a single obligor in excess
of $1,000,000, and (ii) upon the request of the Administrative Agent from time
to time following the occurrence and during the continuance of any Default or
Event of Default, deliver to the Administrative Agent the originals of all
documents evidencing or constituting Supporting Obligations, together with such
other documentation (executed as appropriate by the Grantor) and information as
may be necessary to enable the Administrative Agent to realize upon the
Supporting Obligations in accordance with their respective terms or transfer the
Supporting Obligations as may be permitted under the Loan Documents or by
applicable law.


(ii)    With respect to each letter of credit giving rise to Letter-of-Credit
Rights that has an aggregate stated amount available to be drawn in excess of
$1,000,000, upon the occurrence and during the continuance of an Event of
Default, such Grantor shall, at the request of the Administrative Agent cause
the issuer thereof to execute and deliver to the Administrative Agent a
Qualifying Control Agreement.
    
(iii)    With respect to each transferable letter of credit giving rise to
Letter-of-Credit Rights that has an aggregate stated amount available to be
drawn in excess of $1,000,000, each Grantor shall, at the Administrative Agent’s
request upon and during the continuance of any Default or Event of Default,
deliver to the Administrative Agent a duly executed, undated transfer form in
blank sufficient in form and substance under the terms of the related letter of
credit to effect, upon completion and delivery to the letter of credit issuer
together with any required fee, the transfer of such letter of credit to the
transferee identified in such form. Each Grantor hereby expressly authorizes the
Administrative Agent following the occurrence and during the continuance of any
Event of Default to complete and tender each such transfer form as transferor in
its own name or in the name, place and stead of the Grantor in order to effect
any such transfer, either to the Administrative Agent or to another transferee,
as the case may be, in connection with any sale or other disposition of
Collateral or for any other purpose permitted under the Loan Documents or by
applicable law.







--------------------------------------------------------------------------------





(e)    Investment Property. With respect to its Investment Property whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:


(i)     Schedule 8(e) attached hereto contains a true and complete description
of (x) the name and address of each securities intermediary with which such
Grantor maintains a securities account in which Investment Property is or may at
any time be credited or maintained, and (y) all other Investment Property of
such Grantor other than interests in Subsidiaries in which such Grantor has
granted a Lien to the Administrative Agent for the benefit of the Secured
Parties pursuant to the Pledge Agreement.


(ii)    Following the occurrence and during the continuance of an Event of
Default, to the extent requested by the Administrative Agent in each instance,
all Investment Property other than interests in Subsidiaries in which such
Grantor has granted a Lien to the Administrative Agent for the benefit of the
Secured Parties pursuant to the Pledge Agreement shall be maintained at all
times in the form of (a) certificated securities, which certificates shall have
been delivered to the Administrative Agent together with duly executed undated
stock powers endorsed in blank pertaining thereto, or (b) security entitlements
credited to one or more securities accounts as to each of which the
Administrative Agent has received (1) copies of the account agreement between
the applicable securities intermediary and the Grantor and the most recent
statement of account pertaining to such securities account (each certified to be
true and correct by an officer of the Grantor) and (2) a Qualifying Control
Agreement from the applicable securities intermediary which remains in full
force and effect and as to which the Administrative Agent has not received any
notice of termination.


(iii)    All dividends and other distributions with respect to any of the
Investment Property shall be subject to the security interest conferred
hereunder, provided, however, that cash dividends paid to a Grantor as record
owner of the Investment Property may be disbursed to and retained by such
Grantor (subject to clause iv below), free from any Lien hereunder.


(iv)    So long as no Default or Event of Default shall have occurred and be
continuing, the registration of Investment Property in the name of a Grantor as
record and beneficial owner shall not be changed and such Grantor shall be
entitled to exercise all voting and other rights and powers pertaining to
Investment Property for all purposes not inconsistent with the terms hereof or
of any Qualifying Control Agreement relating thereto.


(v)    Upon the occurrence and during the continuance of any Default or Event of
Default, at the option of the Administrative Agent, all rights of the Grantors
to exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to clause (iv) immediately above shall cease and the
Administrative Agent may thereupon (but shall not be obligated to), at its
request, cause such Collateral to be registered in the name of the
Administrative Agent or its nominee or agent for the benefit of the Secured
Parties and/or exercise such voting or consensual rights and powers as appertain
to ownership of such Collateral, and to that end each Grantor hereby appoints
the Administrative Agent as its proxy, with full power of substitution, to vote
and exercise all other rights as a shareholder with respect to such Investment
Property upon the occurrence and during the continuance of any Default or Event
of Default, which proxy is coupled with an interest and is irrevocable until the
Facility Termination Date, and each Grantor hereby agrees to provide such
further proxies as the Administrative Agent may request; provided, however, that
the Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.
    
(vi)    Upon the occurrence and during the continuance of any Default or Event
of Default, all rights of the Grantors to receive and retain cash dividends and
other distributions upon or in respect to Investment Property pursuant to clause
(iii) above shall cease and shall thereupon be vested in the Administrative
Agent for the benefit of the Secured Parties, and each Grantor shall, or shall
cause, all such cash dividends and other distributions with respect to the
Investment Property to be promptly delivered to the Administrative Agent
(together, if the Administrative Agent shall request, with any documents related
thereto) to be held, released or disposed of by it hereunder or, at the option
of the Administrative Agent, to be applied to the Secured Obligations.


(f)    Chattel Paper. With respect to its Chattel Paper whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:







--------------------------------------------------------------------------------





(i)    Such Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper (other than electronic Chattel Paper and the
electronic components of hybrid Chattel Paper); provided, however, that (x) upon
the request of the Administrative Agent upon the occurrence and during the
continuation of an Event of Default, such Grantor shall immediately deliver
physical possession of such Chattel Paper to the Administrative Agent or its
designee, and (y) in the event that there shall be created more than one
original counterpart of any physical document that alone or in conjunction with
any other physical or electronic document constitutes Chattel Paper, then such
counterparts shall be numbered consecutively starting with “1” and such Grantor
shall retain the counterpart numbered “1”.


(ii)    Upon the occurrence and during the continuance of an Event of Default,
such Grantor shall promptly and conspicuously legend all tangible Chattel Paper
as follows: “A FIRST PRIORITY SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN
GRANTED TO BANK OF AMERICA, N.A., FOR ITSELF AND AS ADMINISTRATIVE AGENT FOR
CERTAIN SECURED PARTIES PURSUANT TO A SECOND AMENDED AND RESTATED SECURITY
AGREEMENT DATED AS OF [______________], 2016 AS AMENDED FROM TIME TO TIME. NO
SECURITY INTEREST OR OTHER INTEREST IN FAVOR OF ANY OTHER PERSON MAY BE CREATED
BY THE TRANSFER OF PHYSICAL POSSESSION OF THIS CHATTEL PAPER OR OF ANY
COUNTERPART HEREOF EXCEPT BY OR WITH THE CONSENT OF THE AFORESAID ADMINISTRATIVE
AGENT AS PROVIDED IN SUCH SECURITY AGREEMENT.” Upon the occurrence or during the
continuance of an Event of Default, such Grantor shall not create or acquire any
electronic Chattel Paper (including the electronic components of hybrid Chattel
Paper), unless, prior to such acquisition or creation, it shall have taken such
Perfection Action as the Administrative Agent may require to perfect by control
the security interest of the Administrative Agent for the benefit of the Secured
Parties in such Collateral.


(g)    Instruments. With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that such Grantor shall (i) maintain at all times, and furnish
to the Administrative Agent at its reasonable request, a current list
identifying in reasonable detail Instruments of which such Grantor is the payee
or holder and having a face amount payable in excess of $1,000,000, and (ii)
upon the request of the Administrative Agent from time to time, upon the
occurrence and during the continuance of an Event of Default, deliver to the
Administrative Agent the originals of all such Instruments, together with duly
executed undated endorsements in blank affixed thereto and such other
documentation and information as may be necessary to enable the Administrative
Agent to realize upon the Instruments in accordance with their respective terms
or transfer the Instruments as may be permitted under the Loan Documents or by
applicable law.


(h)    Commercial Tort Claims. With respect to its Commercial Tort Claims
whether now existing or hereafter created or acquired and wheresoever located,
each Grantor represents, warrants and covenants to the Administrative Agent for
the benefit of the Secured Parties that Schedule 8(h) attached hereto contains a
true and complete list of all Commercial Tort Claims in which any Grantor has an
interest and which have been identified by a Grantor as of its Applicable Date,
and as to which the Grantor believes in good faith there exists the possibility
of recovery (including by way of settlement) of monetary relief in excess of
$2,500,000 (“Grantor Claims”). Each Grantor shall furnish to the Administrative
Agent from time to time upon its request a certificate of an officer of such
Grantor referring to this Section 8(h) and (x) identifying all Grantor Claims
that are not then described on Schedule 8(h) attached hereto and stating that
each of such additional Grantor Claims shall be deemed added to such Schedule
8(h) and shall constitute a Commercial Tort Claim, a Grantor Claim, and
additional Collateral hereunder, and (y) summarizing the status or disposition
of any Grantor Claims that have been settled, or have been made the subject of
any binding mediation, judicial or arbitral proceeding, or any judicial or
arbitral order on the merits, or that have been abandoned. With respect to each
such additional Grantor Claim, such Grantor Claim shall be and become part of
the Collateral hereunder from the date such claim is identified to the
Administrative Agent as provided above without further action, and (ii) the
Administrative Agent is hereby authorized at the expense of the applicable
Grantor to execute and file such additional financing statements or amendments
to previously filed financing statements, and take such other action as it may
deem necessary or advisable, to perfect the Lien on such additional Grantor
Claims conferred hereunder, and the Grantor shall, if required by applicable law
or otherwise at the request of the Administrative Agent, execute and deliver
such Perfection Documents and take such other Perfection Action as the
Administrative Agent may determine to be necessary or advisable to perfect or
protect the Lien of the Administrative Agent for the benefit of the Secured
Parties in such additional Grantor Claims conferred hereunder.







--------------------------------------------------------------------------------





9.    Casualty and Liability Insurance Required.


(a)    Each Grantor will keep the Collateral continuously insured against such
risks as are customarily insured against by businesses of like size and type
engaged in the same or similar operations including:


(i)    property insurance on the Inventory and the Equipment in amounts as are
customarily carried by Persons engaged in the same or similar business, against
loss or damage by theft, fire, lightning, hail, wind, flooding and other hazards
ordinarily included under standard extended coverage policies, and in any event
with respect to flood insurance, meeting Federal and state flood insurance
requirements of Governmental Authorities;


(ii)    false pretense insurance;


(iii)    garage liability and comprehensive general liability insurance against
claims for bodily injury, death or property damage occurring with or about such
Collateral (such coverage to include provisions waiving subrogation against the
Secured Parties), with the Administrative Agent and the Lenders as additional
insureds thereunder;


(iv)    workers’ compensation insurance with respect to the operation of its
facilities under the workers’ compensation laws of the states in within such
Collateral is located; and


(v)    business interruption insurance;


provided that, the amount and scope of the aforementioned coverages shall not be
materially reduced and the deductibles shall not be materially increased, unless
the Administrative Agent is reasonably satisfied with such reduction or
increase, as applicable.


(b)    Each insurance policy obtained in satisfaction of the requirements of
Section 9(a):


(i)    may be provided by blanket policies now or hereafter maintained by each
or any Grantor or by the Borrower;


(ii)    shall be issued by such insurer (or insurers) in effect on the Closing
Date, or such other insurer (or insurers) as shall be financially responsible,
of recognized standing and reasonably acceptable to the Administrative Agent;


(iii)    shall be in such form and have such provisions (including without
limitation the loss payable clause, the waiver of subrogation clause, the
deductible amount, if any, and the standard mortgagee endorsement clause) as are
generally considered standard provisions for the type of insurance involved
unless otherwise agreed to by the Administrative Agent; and


(iv)    without limiting the generality of the foregoing, all insurance policies
where applicable under Section 9(a)(i) carried on the Collateral shall name the
Administrative Agent, for the benefit of the Secured Parties, as lender’s loss
payee and the Administrative Agent and Lenders as parties insured thereunder in
respect of any claim for payment.


(c)    Prior to expiration of any such policy, such Grantor shall furnish the
Administrative Agent with evidence satisfactory to the Administrative Agent that
the policy or certificate has been renewed or replaced or is no longer required
by this Security Agreement.


(d)    With respect to each claim in the amount of $500,000, each Grantor hereby
makes, constitutes and appoints the Administrative Agent (and all officers,
employees or agents designated by the Administrative Agent), for the benefit of
the Secured Parties, as such Grantor’s true and lawful attorney (and
agent-in-fact) for the purpose of making, settling and adjusting claims under
such policies of insurance, endorsing the name of such Grantor on any check,
draft, instrument or other item or payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect to such
policies of insurance, which appointment is coupled with an interest and is
irrevocable; provided, however, that the powers pursuant to such appointment
shall be exercisable only upon the occurrence and during the continuation of an
Event of Default.







--------------------------------------------------------------------------------





(e)    In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or under the Credit
Agreement, the Administrative Agent may contract for the required policies of
insurance and pay the premiums on the same or make any required repairs,
renewals and replacements and all sums so disbursed by Administrative Agent,
including reasonable fees and expenses of counsel, court costs, expenses and
other charges related thereto, shall be payable on demand by such Grantor to the
Administrative Agent, shall be additional Secured Obligations secured by the
Collateral.


(f)    The Net Proceeds of the insurance carried pursuant to the provisions of
Sections 9(a)(ii) and 9(a)(iii) shall be applied by such Grantor toward
satisfaction of the claim or liability with respect to which such insurance
proceeds may be paid, provided that, if such Grantor has satisfied such claim or
liability prior to receiving such proceeds, such proceeds shall be applied to
reimburse such Grantor.


(g)    At all times during which an Event of Default shall have occurred and be
continuing, the Administrative Agent shall be entitled to receive direct and
immediate payment of the proceeds of insurance maintained pursuant to the
provisions of Section 10(a)(i) and such Grantor shall take all action as the
Administrative Agent may reasonably request to accomplish such payment.
Notwithstanding the foregoing, in the event such Grantor shall receive any such
proceeds, such Grantor shall immediately deliver such proceeds to such
Administrative Agent for the benefit of the Secured Parties as additional
Collateral, and pending such delivery shall hold such proceeds in trust for the
benefit of the Secured Parties and keep the same segregated from its other
funds.


(h)    “Net Proceeds” when used with respect to any insurance proceeds shall
mean the gross proceeds from such proceeds, award or other amount, less all
taxes, fees and expenses (including fees and expenses of counsel) incurred in
the realization thereof.


(i)    Subject to Section 9(d), each Grantor is hereby authorized and empowered
to adjust or compromise any loss under any such insurance other than losses
relating to claims made directly against any Secured Party as to which the
insurance described in Section 9(a)(ii) or (iii) is applicable.


(j)    The provisions contained in this Security Agreement pertaining to
insurance shall be cumulative with any additional provisions imposing additional
insurance requirements with respect to the Collateral or any other property on
which a Lien is conferred under any Collateral Document.


10.    Rights and Remedies Upon Event of Default. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall have the
following rights and remedies on behalf of the Secured Parties in addition to
any rights and remedies set forth elsewhere in this Security Agreement or the
other Loan Documents, all of which may be exercised with or, if allowed by law,
without notice to a Grantor:


(a)    All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Security Agreement or any other
Loan Document;


(b)    The right to foreclose the Liens and security interests created under
this Security Agreement by any available judicial procedure or without judicial
process;


(c)    The right to (i) enter upon the premises of a Grantor through self-help
and without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Administrative Agent’s claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Administrative Agent
or any agent of the Administrative Agent, for such time as the Administrative
Agent may desire, in order effectively to collect or liquidate the Collateral,
(ii) require such Grantor or any bailee or other agent of such Grantor to
assemble the Collateral and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties, and (iii) notify any or all Persons party to a Qualifying
Control Agreement or who otherwise have possession of or control over any
Collateral of the occurrence of an Event of Default and other appropriate
circumstances, and exercise control over and take possession or custody of any
or all Collateral in the possession, custody or control of such other Persons;


(d)    The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust,





--------------------------------------------------------------------------------





compromise, extend or renew all or any Payment Collateral or any legal
proceedings pertaining thereto; (iii) discharge and release all or any Payment
Collateral; (iv) take control, in any manner, of any item of payment or proceeds
referred to in Section 5 above; (v) prepare, file and sign a Grantor’s name on
any Proof of Claim in bankruptcy, notice of Lien, assignment or satisfaction of
Lien or similar document in any action or proceeding adverse to any obligor
under any Payment Collateral or otherwise in connection with any Payment
Collateral; (vi) endorse the name of a Grantor upon any chattel paper, document,
instrument, invoice, freight bill, bill of lading or similar document or
agreement relating to any Collateral; (vii) use the information recorded on or
contained on a Grantor’s internet website or otherwise in any data processing
equipment and computer hardware and software relating to any Collateral to which
a Grantor has access; (viii) open such Grantor’s mail and collect any and all
amounts due to such Grantor from any Account Debtors or other obligor in respect
of Payment Collateral; (ix) take over such Grantor’s post office boxes or make
other arrangements as the Administrative Agent, on behalf of the Secured
Parties, deems necessary to receive such Grantor’s mail, including notifying the
post office authorities to change the address for delivery of such Grantor’s
mail to such address as the Administrative Agent, on behalf of the Secured
Parties, may designate; (x) notify any or all Account Debtors or other obligor
on any Payment Collateral that such Payment Collateral has been assigned to the
Administrative Agent for the benefit of the Secured Parties and that
Administrative Agent has a security interest therein for the benefit of the
Secured Parties (provided that the Administrative Agent may at any time give
such notice to an Account Debtor that is a department, agency or authority of
the United States government); each Grantor hereby agrees that any such notice,
in the Administrative Agent’s sole discretion, may (but need not) be sent on
such Grantor’s stationery, in which event such Grantor shall co-sign such notice
with the Administrative Agent if requested to do so by the Administrative Agent;
and (xi) do all acts and things and execute all documents necessary, in
Administrative Agent’s sole discretion, to collect the Payment Collateral; and


(e)    The right to sell all or any Collateral in its then existing condition,
or after any further manufacturing or processing thereof, at such time or times,
at public or private sale or sales, with such notice as may be required by law,
in lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Administrative Agent, in its sole discretion, may deem
advisable. The Administrative Agent shall have the right to conduct such sales
on a Grantor’s premises or elsewhere and shall have the right to use a Grantor’s
premises without charge for such sales for such time or times as the
Administrative Agent may see fit. The Administrative Agent may, if it deems it
reasonable, postpone or adjourn any sale of the Collateral from time to time by
an announcement at the time and place of such postponed or adjourned sale, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that the Administrative Agent has no
obligation to preserve rights to the Collateral against prior parties or to
marshal any Collateral for the benefit of any Person. The Administrative Agent
for the benefit of the Secured Parties is hereby granted an irrevocable fully
paid license or other right (including each Grantor’s rights under any license
or any franchise agreement), each of which shall remain in full force and effect
until the Facility Termination Date, to use, without charge, each of the labels,
patents, copyrights, names, trade secrets, trade names, trademarks and
advertising matter, or any property of a similar nature owned or licensed by any
Grantor other than Excluded Property, as it pertains to the Collateral, in
completing production of, advertising for sale and selling any Collateral. If
any of the Collateral shall require repairs, maintenance, preparation or the
like, or is in process or other unfinished state, the Administrative Agent shall
have the right, but shall not be obligated, to perform such repairs,
maintenance, preparation, processing or completion of manufacturing for the
purpose of putting the same in such saleable form as the Administrative Agent
shall deem appropriate, but the Administrative Agent shall have the right to
sell or dispose of the Collateral without such processing and no Grantor shall
have any claim against the Administrative Agent for the value that may have been
added to such Collateral with such processing. In addition, each Grantor agrees
that in the event notice is necessary under applicable law, written notice
mailed to such Grantor in the manner specified herein ten (10) days prior to the
date of public sale of any of the Collateral or prior to the date after which
any private sale or other disposition of the Collateral will be made shall
constitute commercially reasonable notice to such Grantor. All notice is hereby
waived with respect to any of the Collateral which threatens to decline speedily
in value or is of a type customarily sold on a recognized market. The
Administrative Agent may purchase all or any part of the Collateral at public
or, if permitted by law, private sale, free from any right of redemption which
is hereby expressly waived by such Grantor and, in lieu of actual payment of
such purchase price, may set off the amount of such price against the Secured
Obligations. Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of certain of the Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state law, and may be otherwise delayed or
adversely affected in effecting any sale by reason of present or future
restrictions thereon imposed by governmental authorities (“Affected
Collateral”), and that as a consequence of such prohibitions and restrictions
the Administrative Agent may be compelled (i) to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire Affected Collateral for their own account, for
investment and not with a view to the distribution or resale thereof, or (ii) to
seek regulatory approval of any proposed sale or sales, or (iii) to limit the
amount of Affected Collateral sold to any Person or group. Each Grantor agrees
and acknowledges that private sales so made may be at prices and upon terms less
favorable to such Grantor than if such





--------------------------------------------------------------------------------





Affected Collateral was sold either at public sales or at private sales not
subject to other regulatory restrictions, and that the Administrative Agent has
no obligation to delay the sale of any Affected Collateral for the period of
time necessary to permit the Grantor or any other Person to register or
otherwise qualify them under or exempt them from any applicable restriction,
even if such Grantor or other Person would agree to register or otherwise
qualify or exempt such Affected Collateral so as to permit a public sale under
the Securities Act or applicable state law. Each Grantor further agrees, to the
extent permitted by applicable law, that the use of private sales made under the
foregoing circumstances to dispose of Affected Collateral shall be deemed to be
dispositions in a commercially reasonable manner. Each Grantor hereby
acknowledges that a ready market may not exist for Affected Collateral that is
not traded on a national securities exchange or quoted on an automated quotation
system.


The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all fees and expenses of counsel) of retaking, holding, storing, processing and
preparing for sale, selling, collecting, liquidating and the like, and then to
the satisfaction of all Secured Obligations in accordance with the terms of
Section 8.06 of the Credit Agreement. Each Grantor shall be liable to the
Administrative Agent, for the benefit of the Secured Parties, and shall pay to
the Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.


11.    Attorney-in-Fact. Each Grantor hereby appoints the Administrative Agent
as the Grantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Security Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default. Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right and power


(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;


(b)    to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;


(c)    to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Administrative Agent’s possession or the Administrative Agent’s control, and
deposit the same to the account of the Administrative Agent, for the benefit of
the Secured Parties, on account and for payment of the Secured Obligations.


(d)    to file any claims or take any action or institute any proceedings that
the Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Administrative
Agent, for the benefit of the Secured Parties, with respect to any of the
Collateral; and


(e)    to execute, in connection with any sale or other disposition of
Collateral provided for herein, any endorsement, assignments, or other
instruments of conveyance or transfer with respect thereto.


12.    Reinstatement. The granting of a security interest in the Collateral and
the other provisions hereof shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 12 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Security Agreement in any manner, including but not limited
to termination upon occurrence of the Facility Termination Date.


13.    Certain Waivers by the Grantors. Each Grantor waives to the extent
permitted by applicable law (a) any right to require any Secured Party or any
other obligee of the Secured Obligations to (x) proceed against any Person or
entity, including without limitation any Loan Party, (y) proceed against or
exhaust any Collateral or other collateral for the Secured Obligations, or (z)
pursue any other remedy in its power; (b) any defense arising by reason of any
disability or other defense of any other Person, or by reason of the cessation
from any cause whatsoever of the liability of any other Person or entity, (c)
any right of subrogation, and (d) any right to enforce any remedy which any
Secured Party or any other obligee of the Secured Obligations now has or may
hereafter have against any other Person and any benefit of and any right to
participate in any collateral or security whatsoever now or hereafter held by
the Administrative Agent for the benefit of the Secured Parties. Each Grantor
authorizes each Secured





--------------------------------------------------------------------------------





Party and each other obligee of the Secured Obligations without notice (except
notice required by applicable law) or demand and without affecting its liability
hereunder or under the Loan Documents from time to time to: (i) take and hold
security, other than the Collateral herein described, for the payment of such
Secured Obligations or any part thereof, and exchange, enforce, waive and
release the Collateral herein described or any part thereof or any such other
security; and (ii) apply such Collateral or other security and direct the order
or manner of sale thereof as such Secured Party or obligee in its discretion may
determine.


The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.


14.    Continued Powers. Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time during the continuance of an Event of Default irrespective
of the fact that any of the Secured Obligations or any part thereof may have
become barred by any statute of limitations or that any part of the liability of
any Grantor may have ceased.


15.    Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Security Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any Secured Party under any other Loan Document or by virtue of any statute
or rule of law. Any forbearance or failure or delay by the Administrative Agent
in exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.


16.    Anti-Marshaling Provisions. The right is hereby given by each Grantor to
the Administrative Agent, for the benefit of the Secured Parties, to make
releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority of the
Liens and security interests in the remaining Collateral conferred hereunder,
nor release any Grantor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this
Security Agreement. Each Grantor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any other Loan Document.


17.    Entire Agreement. This Security Agreement and each Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written. The express terms hereof and of the Joinder Agreements control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof or thereof. Neither this Security Agreement nor any Joinder
Agreement nor any portion or provision hereof or thereof may be changed,
altered, modified, supplemented, discharged, canceled, terminated, or amended
orally or in any manner other than as provided in the Credit Agreement.


18.    Third Party Reliance. Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Joinder Agreements as conclusive evidence of the
right of the Administrative Agent, on behalf of the Secured Parties, to exercise
its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.


19.    Binding Agreement; Assignment. This Security Agreement and each Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Grantor shall be permitted to
assign this Security Agreement, any Joinder Agreement or any interest herein or
therein or, except as expressly permitted herein or in the Credit Agreement, in
the Collateral or any part thereof or interest therein. Without limiting the
generality of the foregoing sentence of this Section 19, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article





--------------------------------------------------------------------------------





IX thereof (concerning the Administrative Agent) and Section 10.06 thereof
(concerning assignments and participations). All references herein to the
Administrative Agent and to the Secured Parties shall include any successor
thereof or permitted assignee, and any other obligees from time to time of the
Secured Obligations.


20.    Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Security Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Security Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangement have
been made with respect to, the Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Security
Agreement shall be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.


21.    Severability. The provisions of this Security Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Security Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.


22.    Counterparts. This Security Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart executed by
the Grantor against whom enforcement is sought. Without limiting the foregoing
provisions of this Section 22, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Security Agreement.


23.    Termination. Subject to the provisions of Section 12, this Security
Agreement and each Joinder Agreement, and all obligations of the Grantors
hereunder (excluding those obligations and liabilities that expressly survive
such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date. Upon such
termination of this Security Agreement, the Administrative Agent shall, at the
request and sole expense of the Grantors, promptly deliver to the Grantors such
termination statements and take such further actions as the Grantors may
reasonably request to terminate of record, or otherwise to give appropriate
notice of the termination of, any Lien conferred hereunder.


24.    Notices. Any notice required or permitted hereunder shall be given (a)
with respect to the Company or any other Grantor, at the address for the giving
of notice to the Company then in effect under the Credit Agreement, and (b) with
respect to the Administrative Agent or a Lender, at the Administrative Agent’s
address indicated in Schedule 10.02 of the Credit Agreement. All such addresses
may be modified, and all such notices shall be given and shall be effective, as
provided in Schedule 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.


25.    Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a Grantor
and shall have thereupon pursuant to Section 2 hereof granted a security
interest in and collaterally assigned to the Administrative Agent for the
benefit of the Secured Parties all Collateral in which it has at its Applicable
Date or thereafter acquires any interest or the power to transfer, and all
references herein and in the other Loan Documents to the Grantors or to the
parties to this Security Agreement shall be deemed to include such Person as a
Grantor hereunder. Each Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Grantor executing such Joinder Agreement and its
property. Each of the applicable Schedules attached hereto shall be deemed
amended and supplemented without further action by such information reflected on
the Supplemental Schedules.


26.    Rules of Interpretation. The rules of interpretation contained in Section
1.03 of the Credit Agreement shall be applicable to this Security Agreement and
each Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any Credit Extensions referred to herein or secured hereby.


    
27.    Governing Law; Waivers.





--------------------------------------------------------------------------------







(a)    THIS SECURITY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE; PROVIDED THAT
(i) WITH RESPECT TO THOSE INSTANCES IN WHICH THE APPLICABLE CHOICE OF LAWS RULES
OF SUCH STATE, INCLUDING SECTION 9-301 OF THE UCC, REQUIRE THAT THE MANNER OF
CREATION OF A SECURITY INTEREST IN SPECIFIC COLLATERAL OR THE MANNER OR EFFECT
OF PERFECTION OR NONPERFECTION OR THE RULES GOVERNING PRIORITY OF SECURITY
INTERESTS ARE TO BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION, THEN THE LAWS
OF SUCH OTHER JURISDICTION SHALL GOVERN SUCH MATTERS, (ii) EACH CONTROL
AGREEMENT (INCLUDING EACH QUALIFYING CONTROL AGREEMENT) APPLICABLE TO ANY
SECURITIES ACCOUNT OR DEPOSIT ACCOUNT SHALL BE GOVERNED BY THE LAWS OF THE
JURISDICTION SPECIFIED IN SUCH CONTROL AGREEMENT, OR OTHERWISE BY THE LAWS OF
THE JURISDICTION THAT GOVERN THE SECURITIES ACCOUNT OR DEPOSIT ACCOUNT TO WHICH
SUCH CONTROL AGREEMENT RELATES, AND (iii) IN THOSE INSTANCES IN WHICH THE LAWS
OF THE JURISDICTION IN WHICH COLLATERAL IS LOCATED GOVERN MATTERS PERTAINING TO
THE METHODS AND EFFECT OF REALIZING ON COLLATERAL, SUCH LAWS SHALL BE GIVEN
EFFECT WITH RESPECT TO SUCH MATTERS.


(b)    EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR ANY SECURITY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREIN OR THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA AND, BY THE
EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT OR A JOINDER AGREEMENT,
EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING
OF THE VENUE OR TO THE JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.


(c)    EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS OF SUCH PARTY PROVIDED IN SECTION 24 OR BY ANY OTHER
METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE
OF NEW YORK.


(d)    NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY JOINDER AGREEMENT OR THE OTHER
LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY OTHER PARTY OR ANY OF SUCH
PARTY’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED BY
THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GRANTOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT
OF ANY SUCH SUIT, ACTION OR PROCEEDING, THE JURISDICTION OF ANY OTHER COURT OR
COURTS WHICH NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR
OTHERWISE, MAY BE AVAILABLE UNDER APPLICABLE LAW.


(e)    IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS SECURITY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY EXPRESSLY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.


(f)    EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.





--------------------------------------------------------------------------------







28.    Intercreditor Agreement.    THIS SECURITY AGREEMENT AND THE COLLATERAL
DESCRIBED HEREIN ARE SUBJECT TO THE FMCC INTERCREDITOR AGREEMENT AND THE SERVICE
LOANER INTERCREDITOR AGREEMENTS AND ANY SUCCESSOR OR ASSIGNEE OF ANY PARTY
HERETO SHALL BE BOUND BY THE FMCC INTERCREDITOR AGREEMENT AND THE SERVICE LOANER
INTERCREDITOR AGREEMENTS AS FULLY AS IF SUCH SUCCESSOR OR ASSIGNEE WERE A PARTY
THERETO.


29.    Amendment and Restatement. Notwithstanding this amendment and restatement
of the Existing Security Agreement, (i) all of the indebtedness, liabilities and
obligations owing by the Grantors or any other Person under the Existing
Security Agreement shall continue as obligations hereunder, as amended hereby,
and shall be and remain secured by this Security Agreement, (ii) the Existing
Security Interest shall continue as a security interest hereunder, as amended
hereby, and (iii) this Security Agreement is given as a substitution of, and not
as a payment of the indebtedness, liabilities and obligations of the Grantors
under, the Existing Security Agreement and neither the execution and delivery of
this Security Agreement nor the consummation of any other transaction
contemplated hereunder is intended to constitute a novation of the Existing
Security Agreement or the Existing Security Interest created thereunder.


[Signature pages follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.
GRANTORS:
ASBURY AUTOMOTIVE GROUP, INC.
By: /s/ Matthew Pettoni     
Name: Matthew Pettoni         
Title: Treasurer




AF MOTORS, L.L.C.
ANL, L.P.
ARKANSAS AUTOMOTIVE SERVICES, L.L.C.
ASBURY AR NISS L.L.C.
ASBURY ATLANTA AC L.L.C.
ASBURY ATLANTA AU L.L.C.
ASBURY ATLANTA BM L.L.C.
ASBURY ATLANTA CHEVROLET L.L.C.
ASBURY ATLANTA FORD, LLC
ASBURY ATLANTA HON L.L.C.
ASBURY ATLANTA HUND L.L.C.
ASBURY ATLANTA INF L.L.C.
ASBURY ATLANTA INFINITI L.L.C.
ASBURY ATLANTA JAGUAR L.L.C.
ASBURY ATLANTA K L.L.C.
ASBURY ATLANTA LEX L.L.C.
ASBURY ATLANTA NIS L.L.C.
ASBURY ATLANTA NIS II L.L.C.
ASBURY ATLANTA TOY L.L.C.
ASBURY ATALNTA TOY 2 L.L.C.
ASBURY ATLANTA VB L.L.C.
ASBURY ATLANTA VL L.L.C.
ASBURY AUTOMOTIVE ARKANSAS DEALERSHIP HOLDINGS L.L.C.
ASBURY AUTOMOTIVE ARKANSAS L.L.C.
ASBURY AUTOMOTIVE ATLANTA II L.L.C.
ASBURY AUTOMOTIVE ATLANTA L.L.C.
ASBURY AUTOMOTIVE BRANDON, L.P.
By: /s/ Matthew Pettoni     
Name: Matthew Pettoni         
Title: Treasurer










Asbury Automotive Group, Inc.
SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page











--------------------------------------------------------------------------------





ASBURY AUTOMOTIVE CENTRAL FLORIDA, L.L.C.
ASBURY AUTOMOTIVE DELAND, L.L.C.
ASBURY AUTOMOTIVE FRESNO L.L.C.
ASBURY AUTOMOTIVE GROUP L.L.C.
ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C.
ASBURY AUTOMOTIVE JACKSONVILLE, L.P.
ASBURY AUTOMOTIVE MANAGEMENT L.L.C.
ASBURY AUTOMOTIVE MISSISSIPPI L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA DEALERSHIP HOLDINGS L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA MANAGEMENT L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA REAL ESTATE HOLDINGS L.L.C.
ASBURY AUTOMOTIVE OREGON L.L.C.
ASBURY AUTOMOTIVE SOUTHERN CALIFORNIA L.L.C.
ASBURY AUTOMOTIVE ST. LOUIS II L.L.C.
ASBURY AUTOMOTIVE ST. LOUIS, L.L.C.
ASBURY AUTOMOTIVE TAMPA GP L.L.C.
ASBURY AUTOMOTIVE TAMPA, L.P.
ASBURY AUTOMOTIVE TEXAS L.L.C.
ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C.
ASBURY CH MOTORS L.L.C.
ASBURY DELAND HUND, LLC
ASBURY DELAND IMPORTS 2, L.L.C.
ASBURY FRESNO IMPORTS L.L.C.
ASBURY FT. WORTH FORD, LLC
ASBURY JAX AC, LLC
ASBURY JAX FORD, LLC
ASBURY JAX HOLDINGS, L.P.
ASBURY JAX HON L.L.C.
ASBURY JAX K L.L.C.
ASBURY JAX MANAGEMENT L.L.C.
ASBURY JAX VW L.L.C.
ASBURY MS CHEV L.L.C.
ASBURY MS GRAY-DANIELS L.L.C.
By: /s/ Matthew Pettoni     
Name: Matthew Pettoni         
Title: Treasurer










Asbury Automotive Group, Inc.
SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page







--------------------------------------------------------------------------------





ASBURY NO CAL NISS L.L.C.
ASBURY SACRAMENTO IMPORTS L.L.C.
ASBURY SC JPV L.L.C.
ASBURY SC LEX L.L.C.
ASBURY SC TOY L.L.C.
ASBURY SO CAL DC L.L.C.
ASBURY SO CAL HON L.L.C.
ASBURY SO CAL NISS L.L.C.
ASBURY SOUTH CAROLINA REAL ESTATE HOLDINGS L.L.C.
ASBURY ST. LOUIS CADILLAC L.L.C.
ASBURY ST. LOUIS FSKR, L.L.C.
ASBURY ST. LOUIS LEX L.L.C.
ASBURY ST. LOUIS LR L.L.C.
ASBURY ST. LOUIS M L.L.C.
ASBURY TAMPA MANAGEMENT L.L.C.
ASBURY TEXAS D FSKR, L.L.C.
ASBURY TEXAS H FSKR, L.L.C.
ASBURY-DELAND IMPORTS, L.L.C.
ATLANTA REAL ESTATE HOLDINGS L.L.C.
AVENUES MOTORS, LTD.
BAYWAY FINANCIAL SERVICES, L.P.
BFP MOTORS L.L.C.
C & O PROPERTIES, LTD.
CAMCO FINANCE II L.L.C.
CFP MOTORS L.L.C.
CH MOTORS L.L.C.
CHO PARTNERSHIP, LTD.
CK CHEVROLET L.L.C.
CK MOTORS LLC
CN MOTORS L.L.C.
COGGIN AUTOMOTIVE CORP.
COGGIN CARS L.L.C.
COGGIN CHEVROLET L.L.C.
COGGIN MANAGEMENT, L.P.
CP-GMC MOTORS L.L.C.
CROWN ACURA/NISSAN, LLC
CROWN CHH L.L.C.
CROWN CHO L.L.C.
CROWN CHV L.L.C.
CROWN FDO L.L.C.
By: /s/ Matthew Pettoni     
Name: Matthew Pettoni         
Title: Treasurer










Asbury Automotive Group, Inc.
SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page







--------------------------------------------------------------------------------





CROWN FFO HOLDINGS L.L.C.
CROWN FFO L.L.C.
CROWN GAC L.L.C.
CROWN GBM L.L.C.
CROWN GCA L.L.C.
CROWN GDO L.L.C.
CROWN GHO L.L.C.
CROWN GNI L.L.C.
CROWN GPG L.L.C.
CROWN GVO L.L.C.
CROWN HONDA, LLC
CROWN MOTORCAR COMPANY L.L.C.
CROWN PBM L.L.C.
CROWN RIA L.L.C.
CROWN RIB L.L.C.
CROWN SJC L.L.C.
CROWN SNI L.L.C.
CSA IMPORTS L.L.C.
ESCUDE-NN L.L.C.
ESCUDE-NS L.L.C.
ESCUDE-T L.L.C.
FLORIDA AUTOMOTIVE SERVICES L.L.C.
HFP MOTORS L.L.C.
JC DEALER SYSTEMS, LLC
KP MOTORS L.L.C.
MCDAVID AUSTIN-ACRA, L.L.C.
MCDAVID FRISCO-HON, L.L.C.
MCDAVID GRANDE, L.L.C.
MCDAVID HOUSTON-HON, L.L.C.
MCDAVID HOUSTON-NISS, L.L.C.
MCDAVID IRVING-HON, L.L.C.
MCDAVID OUTFITTERS, L.L.C.
MCDAVID PLANO-ACRA, L.L.C.
MID-ATLANTIC AUTOMOTIVE SERVICES, L.L.C.
MISSISSIPPI AUTOMOTIVE SERVICES, L.L.C.
MISSOURI AUTOMOTIVE SERVICES, L.L.C.
NP FLM L.L.C.
NP MZD L.L.C.
NP VKW L.L.C.
PLANO LINCOLN-MERCURY, INC.
By: /s/ Matthew Pettoni     
Name: Matthew Pettoni         
Title: Treasurer










Asbury Automotive Group, Inc.
SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page







--------------------------------------------------------------------------------





PRECISION COMPUTER SERVICES, INC.
PRECISION ENTERPRISES TAMPA, INC.
PRECISION INFINITI, INC.
PRECISION MOTORCARS, INC.
PRECISION NISSAN, INC.
PREMIER NSN L.L.C.
PREMIER PON L.L.C.
PRESTIGE BAY L.L.C.
PRESTIGE TOY L.L.C.
Q AUTOMOTIVE BRANDON FL, LLC
Q AUTOMOTIVE CUMMING GA, LLC
Q AUTOMOTIVE FT. MYERS FL, LLC
Q AUTOMOTIVE GROUP L.L.C.
Q AUTOMOTIVE HOLIDAY FL, LLC
Q AUTOMOTIVE JACKSONVILLE FL, LLC
Q AUTOMOTIVE KENNESAW GA, LLC
Q AUTOMOTIVE ORLANDO FL, LLC
Q AUTOMOTIVE TAMPA FL, LLC
SOUTHERN ATLANTIC AUTOMOTIVE SERVICES, L.L.C.
TAMPA HUND, L.P.
TAMPA KIA, L.P.
TAMPA LM, L.P.
TAMPA MIT, L.P.
TEXAS AUTOMOTIVE SERVICES, L.L.C.
THOMASON AUTO CREDIT NORTHWEST, INC.
THOMASON DAM L.L.C.
THOMASON FRD L.L.C.
THOMASON HUND L.L.C.
THOMASON PONTIAC-GMC L.L.C.
WMZ MOTORS, L.P.
WTY MOTORS, L.P.
By: /s/ Matthew Pettoni     
Name: Matthew Pettoni         
Title: Treasurer










Asbury Automotive Group, Inc.
SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page









--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Linda Lov         
Name: Linda Lov             
Title: Assistant Vice President










Asbury Automotive Group, Inc.
SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page









--------------------------------------------------------------------------------





SCHEDULE INDEX


SCHEDULE 7(f) - Grantor Information
SCHEDULE 8(e) - Investment Property
SCHEDULE 8(h) - Commercial Tort Claims





